COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-14-00156-CR
Style:                    Javier Galindo Pacheco v. The State of Texas
Date motion filed*:       January 7, 2015
Type of motion:           Motion for Extension of Time to File Amended Brief
Party filing motion:      Appellant
Document to be filed:     Appellant’s Amended Brief

Is appeal accelerated?        No

If motion to extend time:
       Original due date:                   January 7, 2015
       Number of extensions granted:            0         Current Due Date: January 7, 2015
       Date Requested:                      February 9, 2015

Ordered that motion is:
       Granted
               If document is to be filed, document due: February 9, 2015
                      No further extensions of time will be granted absent extraordinary
                       circumstances.
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          Because the Court’s December 9, 2014 Order denied appellant’s motion to abate,
          struck the remainder of appellant’s brief, and directed appellant’s counsel to file an
          amended brief within 30 days that either addresses a new ground for relief or else is a
          compliant Anders brief, this is appellant’s first extension for filing an amended brief on
          on the merits. Accordingly, appellant’s extension request is granted, but no further
          extensions will be granted absent extraordinary circumstances.

Judge’s signature: /s/ Laura C. Higley
                   
Date: January 13, 2015
November 7, 2008 Revision